Citation Nr: 1703862	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, status post-arthroscopy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) from January 4, 1996 to June 11, 1996 with unspecified periods of service in the Army National Guard.
This appeal to the Board of Veterans' Appeals (Board) arose from July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the benefit sought on appeal.

In a decision dated in February 2008, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In September 2008, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR).  In an Order also dated in September 2008, the Court granted the Motion, vacated the February 2008 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

Pursuant to the Court's remand, the Board remanded the case in December 2008 and January 2010 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The prior remands focused primarily on attempts to obtain a full set of the Veteran's service treatment and personnel records, but the last remand essentially obtained duplicate documentation.  As concerns the history of the Veteran's right knee disorder, however, there is no medical documentary trail between a March 2000 in-service twisted knee and his November 2004 arthroscopy that repaired a partially torn lateral meniscus and anterior cruciate ligament (ACL).  The Veteran asserted in his September 2005 Notice of Disagreement that there were no records because he self-treated the knee due to his fear that he would be separated from the U.S. Army Reserve, and because he did not have medical insurance.

An apparently undeveloped facet of this claim, however, is that the available medical records note that the November 2004 arthroscopy was the result of a nonwork-related, but athletic/recreational, injury that was covered by Workmen Compensation.  See 01/27/2014 Medical Treatment-Non-Government Facility, pp. 4, 6, 15.  In as much as the Veteran was employed full time in a job with medical benefits managed by a Health Management Organization (HMO), there may be treatment records extant that reflect the status of the Veteran's knee between March 2000 and November 2004.   Indeed, a January 2005 decision allowed the Veteran 24 sessions of physical therapy treatment.  Id. at 15.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any necessary releases from the Veteran and contact his prior employer, International Aluminum, and the HMO that managed that company's health care, Great West Life and Annuity Insurance Company.  Ask those entities to provide any medical records extant related to the Veteran for the period 2000 to 2005.

2.  Contact the South Carolina agency that oversees Workmen Compensation claims and ask it to provide any records extant related to the Veteran's 2004 injury.

All efforts to obtain the above described records will be documented in the claims file.

3.  Obtain any related treatment records, VA and non-VA, generated since the April 2016 Supplemental Statement of the Case (SSOC)

4. Arrange a medical review of the claims file by an appropriate clinician.  Ask the clinician to opine if there is at least a 50-percent probability that the Veteran's currently diagnosed right knee disorder is causally connected to the March 2000 in-service knee injury, or is otherwise causally connected to a period of ACDUTRA or IACDUTRA?

A full explanation for any opinion rendered must be provided.  If the reviewer advises that the requested opinions cannot be rendered, the reasons must be provided, to include what additional information is needed in order for the requested opinions to be provided.

5.  After completion of all of the above, then re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

